IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-15517
                                                                        MAY 29, 2012
                                       Non-Argument Calendar
                                                                         JOHN LEY
                                     ________________________             CLERK

                              D.C. Docket No. 1:11-cr-20460-DLG-3

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellee,

                                               versus

DANIEL ABREU-JIMENEZ,
a.k.a. Danny,

llllllllllllllllllllllllllllllllllllllll                        Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (May 29, 2012)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

         Jose Rafael Rodriguez, appointed appellate counsel for Daniel
Abreu-Jimenez, has filed a motion to withdraw on appeal, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Abreu-Jimenez’s convictions

and sentences are AFFIRMED.




                                         2